                                Case MDL No. 2989 Document 177-1 Filed 03/01/21 Page 1 of 21




                                                  Appendix A – Short Squeeze Actions
                                 Cases Identified in the Cheng Plaintiffs’ Motion to Transfer (Dkt. No. 1)


                Case Captions                           Court                  Judge         Civil Action No.   Date Filed
Plaintiff:
Andrew B. Courtney
                                                  Southern District of   Honorable Anuraag
                                                                                             21-cv-60220-AHS    1/28/2021
Defendants:                                            Florida              H. Singhal
Robinhood Financial LLC; Robinhood
Securities, LLC; Robinhood Markets, Inc.
Plaintiff:
Christian A. Dalton, Individually and on Behalf
of All Others Similarly Situated                                         Honorable Kandis A.
                                                  Northern District of
                                                                             Westmore        21-cv-00697-KAW    1/28/2021
                                                      California
Defendants:                                                                 (Magistrate)
Robinhood Securities, LLC; Robinhood
Financial LLC; Robinhood Markets, Inc.




                                                                  A-1
                                Case MDL No. 2989 Document 177-1 Filed 03/01/21 Page 2 of 21




                Case Captions                         Court                  Judge          Civil Action No.   Date Filed
Plaintiff:
Chance Daniels, Individually and on Behalf of
All Others Similarly Situated

Defendants:
                                                                        Honorable Scott T.
Robinhood Financial LLC; Robinhood              District of Colorado                         21-cv-00290-STV   1/28/2021
                                                                       Varholak (Magistrate)
Securities, LLC; Robinhood Markets, Inc.; TD
Ameritrade, Inc.; Citadel Securities, LLC;
Charles Schwab & Co., Inc.; Interactive
Brokers, LLC; Open to the Public Investing,
Inc.; Webull Financial, LLC
Plaintiff:
Robert Days
                                                Northern District of    Honorable Yvonne
                                                                                            21-cv-00696-YGR    1/28/2021
Defendants:                                         California           Gonzalez Rogers
Robinhood Markets, Inc.; Robinhood Financial
LLC; Robinhood Securities, LLC
Plaintiff:
Peter Fray, Individually and on Behalf of
All Others Similarly Situated
                                                Southern District of    Honorable Rodolfo
                                                                                            21-cv-60226-RAR    1/28/2021
                                                     Florida               A. Ruiz II
Defendants:
Robinhood Financial LLC; Robinhood
Securities, LLC; Robinhood Markets, Inc.
Plaintiff:
Richard Joseph Gatz
                                                Northern District of Honorable Robert W.
                                                                                              21-cv-00490      1/28/2021
                                                      Illinois           Gettleman
Defendants:
Robinhood Financial LLC




                                                                A-2
                                Case MDL No. 2989 Document 177-1 Filed 03/01/21 Page 3 of 21




                Case Captions                        Court                  Judge           Civil Action No.   Date Filed
Plaintiff:
Hanna Kayali, Mohammed A. Doleh,
Individually and on Behalf of All Others
Similarly Situated

Defendants:
Robinhood Financial LLC; Robinhood             Central District of    Honorable Virginia   21-cv-00835-VAP-
                                                                                                               1/28/2021
Securities, LLC; Robinhood Markets, Inc.;         California             A. Phillips             MRW
Citadel Enterprise Americas, LLC; Melvin
Capital Management, LP; TD Ameritrade, Inc.;
The Charles Schwab Corporation; Charles
Schwab and Co. Inc.; The Depository Trust
Company; The Depository Trust & Clearing
Corporation; Does 1-10
Plaintiff:
Hanna Kayali, Mohammed A. Doleh,
Individually and on Behalf of All Others
Similarly Situated

Defendants:
Robinhood Financial LLC; Robinhood             Northern District of   Honorable Matthew
                                                                                             21-cv-00510       1/28/2021
Securities, LLC; Robinhood Markets, Inc.;            Illinois            F. Kennelly
Citadel Enterprise Americas, LLC; TD
Ameritrade, Inc.; The Charles Schwab
Corp.; Charles Schwab & Co. Inc.; Melvin
Capital Management, LP; The Depository
Trust Company, The Depository Trust &
Clearing Corporation; Does 1-10




                                                               A-3
                               Case MDL No. 2989 Document 177-1 Filed 03/01/21 Page 4 of 21



               Case Captions                           Court                  Judge          Civil Action No.   Date Filed
Plaintiff:
Brendon Nelson, Benedict Wong, Alaa Khoury,
Nicholas Bogan, Steffon Dunlop, Individually
and on Behalf of All Others Similarly Situated

Defendants:                                      Southern District of   Honorable Jesse M.
                                                                                             21-cv-00777-JMF    1/28/2021
Robinhood Financial LLC; Robinhood                   New York               Furman
Securities, LLC; Robinhood Markets, Inc




Plaintiff:
Timothy A. Nordeen, Aaron Kolysko, and All
Members of the Public Who Are Similarly
Situated

Defendants:
Robinhood Financial LLC; Robinhood
Securities, LLC; Robinhood Markets, Inc.; The
Interactive Brokers Group, Inc. and Subsidiaries;
Interactive Brokers Corp.; IBG, LLC; IBG          Southern District of Honorable Marilyn L.
Holdings, LLC; Merrill Lynch, Pierce, Fenner                                                21-cv-00167-H-BLM   1/28/2021
                                                      California              Huff
Smith and Subsidiaries; Merrill Edge; The
Charles Schwab Corp. and Subsidiaries; TD
Ameritrade Holding Corp.; TD Ameritrade, Inc.;
Webull Financial, LLC; Trade Republic;
E*Trade Financial Corp; E*Trade Asset
Management, Inc.; Firstrade Securities, Inc;
Point 72 Asset Management, LP; D1 Capital
Partners, LP; Melvin Capital Management, LP;
Candlestick Capital Management, LP; Maple
Lane Capital, LLC; Citadel EFT, Inc.



                                                                 A-4
                                Case MDL No. 2989 Document 177-1 Filed 03/01/21 Page 5 of 21




                Case Captions                         Court                  Judge           Civil Action No.   Date Filed
Plaintiff:
Brian Omahne, Individually and on Behalf of
All Others Similarly Situated
                                                Western District of    Honorable Stephanie
                                                                                             21-cv-00013-SLH    1/28/2021
                                                  Pennsylvania             L. Haines
Defendants:
Robinhood Financial LLC; Robinhood
Securities, LLC; Robinhood Markets, Inc.
Plaintiff:
Austin Schaff, on Behalf of Himself and
on Behalf of All Others Similarly Situated
                                                Middle District of     Honorable Thomas P. 21-cv-00216-TPB-
                                                                                                                1/28/2021
                                                    Florida                  Barber               CPT
Defendants:
Robinhood Markets, Inc.; Robinhood Financial
LLC; Robinhood Securities, LLC
Plaintiff:
David Wieg, Individually and on Behalf of
Other Members of the General Public Similarly
Situated
                                                Northern District of    Honorable Laurel
                                                                                             21-cv-00693-LB     1/28/2021
                                                    California         Beeler (Magistrate)
Defendants:
Robinhood Financial LLC; Robinhood
Securities LLC; Robinhood Markets,
Inc.




                                                                A-5
                                Case MDL No. 2989 Document 177-1 Filed 03/01/21 Page 6 of 21




                Case Captions                         Court                    Judge           Civil Action No.   Date Filed
Plaintiff:
Royal Williams, Individually and on Behalf of
All Others Similarly Situated                   Southern District of    Honorable Denise L.
                                                                                               21-cv-00799-DLC    1/28/2021
                                                    New York                  Cote
Defendants:
Webull Financial LLC
Plaintiff:
Zachary Ziegler
                                                    District of         Honorable Vanessa L.
                                                                                               21-cv-00123-VLB    1/28/2021
Defendants:                                        Connecticut                Bryant
Robinhood Financial LLC; Robinhood
Securities, LLC; Robinhood Markets, Inc.
Plaintiff:
Bartosz Zybura
                                                    District of           Honorable Kevin      21-cv-01348-KM-
                                                                                                                  1/28/2021
Defendants:                                         New Jersey               McNulty                  JBC
Robinhood Financial LLC; Robinhood
Securities, LLC; Robinhood Markets, Inc.
Plaintiff:
Steven Baird, on Behalf of Himself and All
Others Similarly Situated
                                                Northern District of     Honorable William     21-cv-00061-WS-
                                                                                                                  1/29/2021
Defendants:                                          Florida                 Stafford                MAF
Robinhood Financial LLC;
Robinhood Markets, Inc.;
Robinhood Securities, LLC




                                                                  A-6
                                Case MDL No. 2989 Document 177-1 Filed 03/01/21 Page 7 of 21




                Case Captions                          Court                   Judge               Civil Action   Date Filed
                                                                                                       No.
Plaintiff:
Sagi Cezana, on Behalf of Himself and All
Others Similarly Situated
                                                 Northern District of     Honorable Jon S.
                                                                                              21-cv-00759-JST     1/29/2021
Defendants:                                          California               Tigar
Robinhood Financial LLC; Robinhood
Securities, LLC; Robinhood Markets,
Inc.
Plaintiff:
Levi Cobos, an Individual and Those
Similarly Situated
                                                 Central District of    Honorable Virginia A. 21-cv-00843-VAP-
                                                                                                                  1/29/2021
                                                    California                Phillips              MRW
Defendants:
Robinhood Financial LLC; Robinhood
Securities, LLC; Robinhood Markets, Inc.
Plaintiff:
Jonathan Diamond, on Behalf of Himself and
All Others Similarly Situated
                                                 Middle District of     Honorable Wendy W. 21-cv-00207-WWB-
                                                                                                                  1/29/2021
Defendants:                                          Florida                  Berger              DCI
Robinhood Financial LLC; Robinhood
Securities, LLC; Robinhood Markets, Inc.; John
Does 1-10




                                                                 A-7
                                Case MDL No. 2989 Document 177-1 Filed 03/01/21 Page 8 of 21




                Case Captions                            Court                   Judge          Civil Action No.   Date Filed
Plaintiff:
Josh Gossett, James LaPlant, Danielle Perreault,
Maurice Scarborough, Scott Schiller, each
Individually and on Behalf of All Others
                                                   Central District of    Honorable Virginia A. 21-cv-00837-VAP-
Similarly Situated                                                                                                 1/29/2021
                                                      California                Phillips              MRW
Defendants:
Robinhood Securities, LLC; Robinhood
Markets, Inc.; Does 1-100, inclusive
Plaintiff:
Patryk Krasowski, Nick Parker, on Behalf of
Themselves and All Others Similarly Situated
                                                   Northern District of     Honorable Jon S.
Defendants:                                                                                     21-cv-00758-JST    1/29/2021
                                                       California               Tigar
Robinhood Financial LLC; Robinhood
Securities LCC; Citadel Securities LLC; Citadel
Enterprise Americas LLC; formerly known as
Citadel LLC




                                                                   A-8
                                Case MDL No. 2989 Document 177-1 Filed 03/01/21 Page 9 of 21




                Case Captions                          Court                   Judge            Civil Action No.   Date Filed
Plaintiff:
Marcus Lagmanson, Anthony R Reyes, Brian
Belderrain, Individually and on Behalf of All
Others Similarly Situated
                                                 Northern District of    Honorable Robert W.
                                                                                                  21-cv-00541      1/29/2021
                                                       Illinois              Gettleman
Defendants:
Robinhood Markets, Inc.; Robinhood
Securities, LLC; Robinhood Financial LLC;
TD Ameritrade, Inc.; E*Trade Financial Corp.
Plaintiff:
Matthew M Lavin, Individually and on Behalf of
All Others Similarly Situated

Defendants:                                      Eastern District of     Honorable Claude M. 21-cv-00115-CMH-
                                                                                                                   1/29/2021
Robinhood Financial LLC; Robinhood                    Virginia                 Hilton               MSN
Securities, LLC; Robinhood Markets, Inc.;
Citadel Securities, LLC; Citadel Enterprise
Americas, LLC; Melvin Capital
Management, LP
Plaintiff:
Asad Noorzaie
                                                     District of         Honorable Brian R.    21-cv-01361-BRM-
Defendants:                                                                                                        1/29/2021
                                                     New Jersey             Martinotti                DEA
Robinhood Markets, Inc.; Robinhood
Securities, LLC; Robinhood Financial LLC,
John Does




                                                                   A-9
                                Case MDL No. 2989 Document 177-1 Filed 03/01/21 Page 10 of 21



                Case Captions                           Court                  Judge          Civil Action No.   Date Filed
Plaintiff:
Taylor Perri, Ryan Heitz, Kevin Sheehan
                                                  Middle District of     Honorable Mary S.    21-cv-00234-MSS-
Defendants:                                                                                                      1/29/2021
                                                      Florida                Scriven                 JSS
Robinhood Markets, Inc.;
Robinhood Securities, LLC;
Robinhood Financial LLC
Plaintiff:
Ryan Zachary Ross, Drew Hunnicutt, Erika
Mercado, C. Louis Bunya, on Behalf of
Themselves and All Others Similarly
Situated

Defendants:
Ally Financial, Inc.; Alpaca Securities, LLC;
Cash App Investing, LLC; Square, LLC;
Dough, LLC; Morgan Stanley Smith Barney,
LLC; E*Trade Securities, LLC; E*Trade
Financial Corporation; E*Trade Financial
Holdings, LLC; eToro USA Securities, LLC;         Southern District of   Honorable Keith P.
                                                                                                21-cv-00292      1/29/2021
Freetrade, Ltd.; Interactive Brokers, LLC; M1           Texas                 Ellison
Finance, LLC; Open To The Public Investing,
Inc.; Robinhood Financial LLC; Robinhood
Markets, Inc.; Robinhood Securities, LLC; IG
Group Holdings PLC; Tastyworks, Inc.; TD
Ameritrade, Inc.; The Charles Schwab Corp.;
Charles Schwab & Co. Inc.; FF TradeRepublic
Growth, LLC; Trading 212 Ltd.; Trading 212
UK Ltd.; Webull Financial LLC; Fumi
Holdings, Inc.; Stash Financial, Inc.; Barclays
Bank PLC; Citadel Enterprise Americas, LLC;
Citadel Securities LLC; D1 Capital Partners,
L.P.; Melvin Capital Management LP;

                                                                  A-10
                               Case MDL No. 2989 Document 177-1 Filed 03/01/21 Page 11 of 21



               Case Captions                        Court                    Judge           Civil Action No.   Date Filed
Maplelane Capital LLC; Point72 Asset
Management, L.P.; Sequoia Capital Operations
LLC; Apex Clearing Corporation; The
Depository Trust & Clearing Corporation
Plaintiff:
Austin Schaff, on Behalf of Himself and
on Behalf of All Others Similarly Situated     Middle District of      Honorable Mary S.     21-cv-00222-MSS-
                                                                                                                1/29/2021
                                                   Florida                 Scriven                  JSS
Defendants:
TD Ameritrade, Inc.
Plaintiff:
Marc A. Fresa
                                                  District of          Honorable Alfred V.
Defendants:                                                                                  21-cv-00134-AVC    1/30/2021
                                                 Connecticut                Covello
Robinhood Financial LLC; Robinhood
Securities, LLC; Robinhood Markets,
Inc.




                                                                A-11
                                Case MDL No. 2989 Document 177-1 Filed 03/01/21 Page 12 of 21




                Case Captions                             Court                 Judge           Civil Action No.   Date Filed
Plaintiff:
Andrea Juncadella, Patrick Young, Ethan
Arellano, Travis Elliott, Jessica Hines, Michelle
del Valle, Michael Ridpath, Charles Fellows,
Bryan Joyner, Christine Bukowski, Carolyn
Collier, Amanda Giuliani, Chastity Woodward,
Matt Scime, William Urrutia, Omar Alsaedi,
Individually and on Behalf of All Others            Southern District of Honorable Cecilia M.
                                                                                                21-cv-20414-CMA    1/30/2021
Similarly Situated                                       Florida              Altonaga

Defendants:
Robinhood Financial LLC; Robinhood
Securities, LLC; Robinhood Markets, Inc.;
Citadel LLC, d/b/a Citadel Securities;
Point72 Asset Management, L.P.; and John
Does 1-50
Plaintiff:
Brian Ng, Chetan Patel, Anuj Kapur, Jayesh
Shah, Summit Thakral, on Behalf of
Themselves and All Others Similarly
Situated                                            Southern District of   Honorable Kenneth
                                                                                                  21-cv-00311      1/30/2021
                                                          Texas                M. Hoyt
Defendants:
Robinhood Financial LLC; Robinhood
Securities, LLC; Robinhood Markets, Inc; Does
1-50




                                                                    A-12
                                Case MDL No. 2989 Document 177-1 Filed 03/01/21 Page 13 of 21




                Case Captions                           Court                Judge          Civil Action No.   Date Filed
Plaintiff:
Shane Cheng, Terell Sterling; Individually and
on Behalf of All Others Similarly Situated

Defendants:
Ally Financial Inc.; Alpaca Securities LLC, Cash
App Investing LLC; Square, Inc.; Dough LLC;
Morgan Stanley Smith Barney LLC; E*Trade
Securities LLC; E*Trade Financial Corporation;
E*Trade Financial Holdings, LLC, Etoro USA
Securities, Inc.; Freetrade, Ltd.; Interactive
Brokers LLC; M1 Finance, LLC; Open To The
Public Investing, Inc.; Robinhood Financial      Northern District of   Honorable Maxine
                                                                                           21-cv-00781-MMC     2/1/2021
LLC; Robinhood Markets, Inc.; Robinhood              California           M. Chesney
Securities, LLC; IG Group Holdings PLC;
Tastyworks, Inc.; TD Ameritrade, Inc.; The
Charles Schwab Corporation; Charles Schwab &
Co. Inc.; FF Trade Republic Growth, LLC;
Trading 212 Ltd.; Trading 212 UK Ltd.; Webull
Financial LLC; Fumi Holdings, Inc.; Stash
Financial, Inc.; Barclays Bank PLC; Citadel
Enterprise Americas, LLC; Citadel Securities
LLC; Melvin Capital Management LP; Sequoia
Capital Operations LLC; Apex Clearing
Corporation; The Depository Trust & Clearing
Corporation




                                                                 A-13
                                Case MDL No. 2989 Document 177-1 Filed 03/01/21 Page 14 of 21




                Case Captions                           Court                  Judge           Civil Action No.   Date Filed
Plaintiff:
Larry Cherry
                                                  Northern District of   Honorable Matthew
Defendants:                                                                                      21-cv-00574      2/1/2021
                                                        Illinois            F. Kennelly
Robinhood Financial LLC; Robinhood
Securities, LLC; Robinhood Markets,
Inc.
Plaintiff:
Elvia Curiel-Ruth, on Behalf of Herself and All
Others Similarly Situated

Defendants:
Robinhood Securities LLC; Robinhood
                                                  Northern District of   Honorable Haywood
Financial LLC; Robinhood Markets, Inc.;                                                        21-cv-00829-HSG    2/2/2021
                                                      California           S. Gilliam, Jr.
Charles Schwab & Co., Inc.; Charles Schwab
Corporation; TD Ameritrade, Inc.; WeBull
Financial LLC; E*Trade Financial Corporation;
Interactive Brokers LLC; Citadel Enterprise
Americas, LLC; Melvin Capital Management
LP
Plaintiff:
Mark Feeney, Jason Fossella, Individually and
on Behalf of All Others Similarly Situated
                                                  Northern District of   Honorable Susan van
                                                                                               21-cv-00833-SVK    2/2/2021
Defendants:                                           California         Keulen (Magistrate)
Robinhood Financial LLC; Robinhood
Securities, LLC;
Robinhood Markets, Inc.




                                                                  A-14
                               Case MDL No. 2989 Document 177-1 Filed 03/01/21 Page 15 of 21




               Case Captions                         Court                  Judge            Civil Action No.    Date Filed
Plaintiff:
Jordan Krumenacker, Individually and on
Behalf of All Others Similarly Situated
                                               Northern District of     Honorable Yvonne
                                                                                            21-cv-00838-YGR      2/2/2021
Defendants:                                        California            Gonzalez Rogers
Robinhood Financial LLC; Robinhood
Securities, LLC; Robinhood Markets, Inc.;
Charles Schwab & Co., Inc.
Plaintiff:
Steven Minnick, Jhanna White, Individually
and on Behalf of All Others Similarly
Situated                                       Eastern District of      Honorable Mark A.
                                                                                            21-cv-00489-MAK      2/2/2021
                                                 Pennsylvania               Kearney
Defendants:
Robinhood Financial LLC; Robinhood
Securities, LLC; Robinhood Markets, Inc.
Plaintiff:
Damon Muncy, Individually and on Behalf of
All Others Similarly Situated
                                                   District of          Honorable Claire C.
                                                                                            21-cv-01729-CCC-MF   2/2/2021
Defendants:                                        New Jersey                Cecchi
Robinhood Securities, LLC; Robinhood
Financial LLC; Robinhood Markets, Inc.; Does
1-100
Plaintiff:
Michael D Scalia
                                               Southern District of Honorable Donald M.
                                                                                        21-cv-80238-DMM          2/2/2021
Defendants:                                         Florida            Middlebrooks
Robinhood Financial LLC; Robinhood
Securities, LLC; Robinhood Markets, Inc.




                                                                 A-15
                                Case MDL No. 2989 Document 177-1 Filed 03/01/21 Page 16 of 21




                Case Captions                        Court                Judge             Civil Action No.   Date Filed
Plaintiff:
James Hiscock, Individually and on Behalf of
the Class Described Below                      Northern District of     Honorable John
                                                                                              21-cv-00624      2/3/2021
                                                     Illinois               Z. Lee
Defendants:
TD Ameritrade, Inc.
Plaintiff:
David Moody, Julie Moody, on Behalf of
Themselves and on Behalf of All Others
Similarly Situated
                                               Northern District of   Honorable Joseph C.
                                                                                            21-cv-00861-JCS    2/3/2021
Defendants:                                        California          Spero (Magistrate)
Robinhood Financial LLC; Robinhood
Securities, LLC; Robinhood Markets, Inc.;
Citadel Securities LLC; Citadel Enterprise
Americas LLC




                                                              A-16
                                Case MDL No. 2989 Document 177-1 Filed 03/01/21 Page 17 of 21



                                                          Tag-Along Actions


                Case Captions                          Court                Judge             Civil Action No.   Date Filed
Plaintiff:
Jean-Paul Saliba, on Behalf of Himself and All
Others Similarly Situated
                                                 Northern District of   Honorable Joseph C.
Defendants:                                                                                   21-cv-00871-JCS    2/03/2021
                                                     California          Spero (Magistrate)
Robinhood Markets, Inc.; Robinhood
Financial LLC; Robinhood Securities,
LLC; Robinhood Crypto, LLC; Does 1-
100




                                                                A-17
                                Case MDL No. 2989 Document 177-1 Filed 03/01/21 Page 18 of 21



                Case Captions                       Court              Judge           Civil Action No.   Date Filed
Plaintiff:
Sabrina Clapp, and Denise Redfield,
Individually and on Behalf of All Others
Similarly Situated

Defendants:
Ally Financial Inc.; Alpaca Securities
LLC; Cash App Investing LLC; Square
Inc.; Dough LLC; Morgan Stanley Smith
Barney LLC, E*Trade Securities LLC;
E*Trade Financial Corporation; E*Trade
Financial Holdings, LLC; eToro USA
Securities, Inc.; Freetrade, Ltd.;
Interactive Brokers LLC; M1 Finance,
LLC; Open To The Public Investing, Inc.;      Northern District of   Honorable Vince
                                                                                       21-cv-00896-VC     2/04/2021
Robinhood Financial LLC; Robinhood                California            Chhabria
Markets, Inc.; Robinhood Securities,
LLC; IG Group Holdings PLC;
Tastyworks, Inc.; TD Ameritrade, Inc.;
The Charles Schwab Corporation; Charles
Schwab & Co. Inc.; FF Trade Republic
Growth, LLC; Trading 212 Ltd.; Trading
212 UK Ltd.; Webull Financial LLC;
Fumi Holdings, Inc.; Stash Financial, Inc.;
Barclays Bank PLC; Citadel Enterprise
Americas, LLC; Citadel Securities LLC;
Melvin Capital Management LP; Sequoia
Capital Operations LLC; Apex Clearing
Corporation; The Depository Trust &
Clearing Corporation




                                                             A-18
                                Case MDL No. 2989 Document 177-1 Filed 03/01/21 Page 19 of 21



                Case Captions                          Court              Judge             Civil Action No.   Date Filed
Plaintiff:
Kevin Kelley and Zackary Kelley, Individually
and on Behalf of All Others Similarly Situated
                                                 Eastern District of   Honorable D. Price
Defendants:                                                                                 21-cv-00093-DPM    2/04/2021
                                                     Arkansas             Marshall Jr.
Robinhood Securities, LLC; Robinhood
Financial LLC; Robinhood Markets,
Inc.; TD Ameritrade Inc.; ETrade
Financial Corporation
Plaintiff:
Joseph Daniluk, on Behalf of Himself and All
Others Similarly Situated
                                                 Northern District of Honorable Kandis A.
Defendants:                                                                                 21-cv-00980-KAW    2/08/2021
                                                     California       Westmore (Magistrate)
Robinhood Securities, LLC; Robinhood
Financial LLC; Robinhood Markets,
Inc.; Citadel, LLC; d/b/a Citadel
Securities




                                                                A-19
                                Case MDL No. 2989 Document 177-1 Filed 03/01/21 Page 20 of 21



                Case Captions                            Court              Judge             Civil Action No.   Date Filed
Plaintiff:
Dan Dechirico, Angel Guzman, and Joshua
Palmer, on Behalf of Themselves and All Others
Similarly Situated

Defendants:
Ally Financial Inc.; Alpaca Securities LLC; Cash
App Investing LLC; Square Inc.; Dough LLC;
Morgan Stanley Smith Barney LLC; E*Trade
Securities LLC; E*Trade Financial Corporation;
E*Trade Financial Holdings, LLC; eToro USA
Securities, Inc.; Freetrade, Ltd.; Interactive
Brokers LLC; M1 Finance, LLC; Open To The
                                                   Eastern District of   Honorable LaShann   21-cv-00677-LDH-
Public Investing, Inc.; Robinhood Financial                                                                      2/08/2021
                                                       New York            DeArcy Hall              RLM
LLC; Robinhood Markets, Inc.; Robinhood
Securities, LLC; IG Group Holdings PLC;
Tastyworks, Inc.; TD Ameritrade, Inc.; The
Charles Schwab Corporation; Charles Schwab &
Co. Inc.; FF Trade Republic Growth; LLC;
Trading 212 Ltd.; Trading 212 Uk Ltd.; Webull
Financial LLC; Fumi Holdings, Inc.; Stash
Financial, Inc.; Barclays Bank PLC; Citadel
Enterprise Americas, LLC; Citadel Securities
LLC; Melvin Capital Management LP; Sequoia
Capital Operations LLC; Apex Clearing
Corporation; The Depository Trust & Clearing
Corporation




                                                                  A-20
                                Case MDL No. 2989 Document 177-1 Filed 03/01/21 Page 21 of 21



                Case Captions                            Court                Judge              Civil Action No.   Date Filed
Plaintiff:
Emil Petrosyan, on Behalf of Himself and All
Others Similarly Situated
                                                  Southern District of    Honorable Janis L.     21-cv-00238-JLS-
                                                                                                                    2/09/2021
                                                      California            Sammartino                 DEB
Defendants:
Robinhood Securities, LLC; Robinhood
Financial LLC; Robinhood Markets, Inc.
Plaintiff:
Allen Zelewski, Richard Conley, Dillon
Rogers, and James Hill, on Behalf of Himself
and the Class of Others Similarly Situated         Middle District of     Honorable Susan C.     21-cv-00329-SCB-
                                                                                                                    2/10/2021
                                                       Florida                Bucklew                  TGW
Defendants:
Robinhood Securities, LLC; Robinhood
Financial LLC; Robinhood Markets, Inc.
Plaintiff:
Petro Siruk, Marina Siruk, on Behalf of Himself
and the Class of Others Similarly Situated
                                                                          Honorable Patrick J.   21-cv-00415-PJS-
                                                  District of Minnesota                                             2/12/2021
                                                                               Schiltz                 DTS
Defendants:
Robinhood Securities, LLC; Robinhood
Financial LLC; Robinhood Markets, Inc.




                                                                  A-21
